Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment and arguments are not persuasive over 35 U.S.C. 101 rejections. The claims are directed towards an information handling system for performing natural language processing. “The claims in this case do not even require a new source or type of information, or new techniques for analyzing it… As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data. They do not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users, itself does not transform the otherwise-abstract processes of information collection and analysis.” See Electric Power Group (Fed. Cir. 2016) pg. 9.
	Similar to Electric Power Group the claims in this application invoke an information handling system for processing generic information which is neither a new technique for analyzing data nor a new source or type of information. The information handling system with a processor to perform natural language processing as recited is not inventive programming. Instead all recited limitations can be performed in human-mind with pen and paper, and merely invoke generic computer components for implementation. The claims here merely require processing text, items, and presenting information—to provide a humanly comprehensible amount of information useful for users. Therefore, the abstract idea rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	An information handling system comprising: one or more processors; and a non-transitory memory coupled to the one or more processors; wherein the information handling system is configured to: [Additional elements that do not amount to more than the judicial exception, i.e., memory and processor.]
	receive, from a client information handling system, information indicative of an error; [Abstract idea of collecting data. Mental Process. A human-mind can receive information indicative of an error. Here, data is merely passed through an information handling system.]
	perform natural language processing of a text associated with the error to determine a set of error tokens; [Abstract idea of analyzing data. Mental Process. A human-mind can process text to determine error tokens. Here, data is merely being processed by a natural language processing module, i.e., analysis using a computer.]
	perform natural language processing of a plurality of items of troubleshooting content to determine, for each item of troubleshooting content, a respective set of troubleshooting tokens; [Abstract idea of analyzing data. Mental Process. A human-mind can process content to determine troubleshooting tokens. Here, data is merely being processed by a natural language processing module, i.e., analysis using a computer.]
	for each respective set of troubleshooting tokens, determine a similarity score for the corresponding item of troubleshooting content relative to the set of error tokens; [Abstract idea of analyzing data. Mental Process. A human-mind can determine a similarity score for an item. Here, data is merely being processed by a processor, i.e., analysis using a computer.]
	receive user feedback for a selected one of the items of troubleshooting content; [Abstract idea of collecting data. Mental Process. A human-mind can receive user feedback. Here, data is merely being inputted by a user.]
	adjust the similarity score for the selected one based on the received user feedback; and [Abstract idea of manipulating data. Mental Process. A human-mind can adjust a similarity score based on user feedback. Here, data is merely being manipulated by a processor, i.e., analysis using a computer.]
	transmit, to the client information handling system, an updated recommendation regarding a resolution of the error based on the adjusted similarity score. [Abstract idea of displaying data which is an ancillary part of collection and analysis.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be applied to a manual paper implemented troubleshooting system. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 2 recites the following:
	The information handling system of claim 1, wherein the information indicative of the error further includes a model number and/or a service tag of the client information handling system. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 3 recites the following:
	The information handling system of claim 2, wherein the information handling system is further configured to filter the items of troubleshooting content to remove those items that are not associated with the model number and/or service tag. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 4 recites the following:
	The information handling system of claim 1, wherein the information indicative of the error includes an error code. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 5 recites the following:
	The information handling system of claim 1, wherein the text associated with the error includes remediation instructions. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 6 recites the following:
	The information handling system of claim 1, wherein the error tokens and the troubleshooting tokens comprise single words. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 7 recites the following:
	The information handling system of claim 1, wherein the error tokens and the troubleshooting tokens comprise groupings of words. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 8 is rejected based on similar rationale given to claim 1.
	Claim 9 recites the following:
	The method of claim 8, further comprising transmitting the selected one of the items of troubleshooting content to the user. [Abstract idea of collecting data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 10 recites the following:
	The method of claim 8, further comprising retrieving the text associated with the error from an error database. [Abstract idea of collecting data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 11 recites the following:
	The method of claim 8, wherein performing natural language processing of the text includes calculating term frequency-inverse document frequency (TF-IDF) processing on the text. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 12 recites the following:
	The method of claim 8, wherein the error tokens each have a respective error relevance score, and wherein each troubleshooting token for each item of troubleshooting content has a respective troubleshooting relevance score. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 13 recites the following:
	The method of claim 12, further comprising: computing an error vector associated with the text, the error vector comprising the respective error relevance score for each error token; computing troubleshooting vectors associated with each item of troubleshooting content, each troubleshooting vector comprising the respective troubleshooting relevance scores for each associated troubleshooting token. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 14 recites the following:
	The method of claim 13, wherein the similarity score is determined based on a cosine similarity between the error vector and each respective troubleshooting vector. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 15 is rejected based on similar rationale given to claim 1.
	Claim 16 recites the following:
	The article of claim 15, wherein the error tokens include domain-specific groupings of words. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 17 is rejected based on similar rationale given to claims [2 and 3].
	Claims 18-20 are rejected based on similar rationale given to claims 12-14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113